Title: To James Madison from Daniel Buck, 4 July 1808
From: Buck, Daniel
To: Madison, James



Sir
4th. July 1808

The personal regard I have for you, the interest I take in the success of the measures of our Government, and more than all, the anxious solicitude I feel for the prosperity, and happiness, of my country, has induced me to address you, as the organ of the administration, and to intrude, perhaps, some unwelcome observations.
That the demands you have made upon Great Britain, are founded in the immutable principles of Justice, cannot be denied, by anyone who has reflected upon the rights of Man, and of Nations.  Nevertheless, it is known to the world, that the English, bound down under long continued, & inveterate prejudices, can neither be made to see, or acknowledge their Justice. And that, those demands can never be inforced, short of a complete revolution, & change of that policy, on which the strength, & greatness of that nation rests; & which, has been, uniformly, pursued for ages; with unparalled unanimity among them.
While the King, Nobles, Mercantile companies, & all the monied part of the community, consider their colonizing system, & navigation acts, with their naval superiority, as the foundation of all their riches, splendor, & National Glories: as well might you require their Crown, or an abolition of their government, as to demand concessions, tending to an abridgement of their monopoly, or a diminution of their Maritime strength, by which it is protected.
Can there, then, be the least hope, that the present measures of our government, will effect this great object?  The wisdom of the embargo, as a precautionary measure, or as a preliminary step to war, will never be questioned.  But who could ever have supposed, that it would have been converted into a substitute for war?  As this is, however known to be the case; I shall examine its policy, in relation to that object, with that, unreserved freedom which it merits.  When War or coercion, is once resolved on; among the modes, by which it is to be carried on, that is always to be chosen, which attended with the least expence of blood, & treasure, will insure success.
Is the Embargo of this description?  That it is at present, a bloodless mode of warfare, will be granted; but if long continued, & inforced by arms, that question becomes doubtful.  And when I consider that it cuts off almost the whole of our revenue, checks industry, & damps all national ardour, I am bold to assert that it can be no saving of Treasure.
But to the second point.  Is it a mode of warfare, that promises the least, rational, hope of success?  I as boldly answer no.  No, not even, if the laws were to be observed, with the most rigid exactness.  Nay were we environed with the Chinese wall, & all communication totally cut off between the people of the United States, & every part of the British dominions, that nation would not relax a single fibre, nor give up a single shade, of what she imperiously calls her maritime rights.  For what is she contending against the combined power of the World?  Are the views of Napoleon more limited in regard to England, than those of Rome were in relation to Carthage?  will that towering genious ever be satisfied with any thing short of the total subversion of the British government, & the reduction of England to a province of France?  Is it not known to the world that this is the avowed object of the Emperor of Europe?  Is it not your soul’s desire that this event should take place?  And has not all your policy for years been pointed to this great revolution among nations?  Remember Carthage!  Remember the dreadful struggle she made, & the torrents of blood she spilt, even after she had been compelled to submit to her conqueror; had delivered hostages, & resigned up her arms, merely because the people did not choose to quit their residences in the City & remove into the provinces!  Remember that the mercantile monopoly of England, & her supposed maritime rights, are as dear to her sons, as a residence in their City was to the Carthaginians.  And remember, too, that England never falls but with arms in her hand, & a navy superior to that of her combined foes; & that she will never conceed to your demands, but with her final fall.  Will your blind infatuation never cease?  Will you still believe, that you can write & reason Great Britian down?  & with the artillery of a gray goos quill, tumble her at your feet?  What would now have been the situation of our country, had not Washington arrested the progress of your measures, by negociations, and Adams, by a casting vote in the senate the 28th. of April 1794?  Do you still believe that by commercial regulations, nonimportation laws, & sequestration of British property, & British debts; you could have brought that Nation to your terms, at a time, too, when she was not only Empress of the seas, & her commerce extended to all parts of the world, but when she had also all the nations of Europe under her controul, except the distracted Republic of France?  Will you still declare that Great Britian dare not go to war with us?  And that by an open violation, of a solemn treaty, entered into by Mr Jay, ratified by the President, with advice of the senate, & published as a supreme law of the land, you could have intimidated her into an obsequious compliance, with your demands, & compelled her to subscribe to what you was then pleased to call the modern law of nations?  Was you not then told, that the British avarice, pride, and haughtiness of spirit, was such, that she would not brook constraint, or condescend to recieve terms, while she could maintain her naval superiorety?  That Jays treaty, bad indeed, was nevertheless the best that could be obtained, and that we must be content with it, or take the alternate of War?  We know Sir, you did not believe in those timid doctrines at that day; but confidant of the potency of your own diplomatic skill & knowing that your philosophical paper policy could never be brought to a successful experiment, untill cloathed with Executive authority, it is well understood, abroad, as well as at home, that by retiring from office, putting yourself at the head of a blind, deluded, & deluding faction, & with their aid pouring out abuse & scandal, upon all your predesessors in office, & uniformly opposing every measure of government, that could give us respectability abroad or place us in a posture of defence at home, you succeeded to your high eminence.  Seven years of incessant boasting, remonstrating, negociating & proclamation making has now elapsed, & has afforded you an ample opportunity to play off all your artillery, & to exhaust your whole magazine.  And; naked defenceless ports & harbors, a navy smothered in its infancy, gun boats substituted for it, commerce prostrated, our flag insulted by every nation, our vessels rotting in their docks, our surplus produce on our hands, our seamen engaging in foreign service, industry discouraged, all laudable enterprize inhibited, our feeble arms turned against our own citizens to inforce an unavailing embargo, & our national character sunk into contempt, are the noble fruits of your sublime policy, & philosophical Wisdom!!!  Yet, with an ostentatious pomposity, this same Embargo is proclaimed your high ground, your strong measure!  My God!  Is this the high ground of America!  Does Napoleon Bonaparte count on such measures?  What would have been the effect of his arms, had he confined himself to his own limits, laid an Embargo & turned all his Naval, & Military force, against his own subjects, to compel a compliance with it?  When by such policy will Great Britian be conquered?  We know your answer.  War is not your object! Peace & a dignified Neutrality is your Motto!  We know sir that these are your professions; & that you was loudest in them, when you & your partizans were, with the utmost virulence, opposing every neutral measure, adopted by President Washington, in relation to Great Britian, & with equal violence advocating measures, that must inevitably have plunged us into a war with that Nation!
But if non importation, sequestration, violation of treaties & favoritism towards France, were measures which would have brought on war with England, why, you may ask, does not the Embargo produce the same effect?  We answer, circumstances are totally changed.  The country is not now filled with french emissaries, nor the people frantic with a french revolution; the English have now free access to us, & can play, to advantage, at your own game.  They will, not only, evade the effects of the Embargo, but turn our own weapons against us to their advantage, & our destruction.  Is it possible that politicians conversant with the history of man; should be framing regulations, for a people that have no existance on the earth.  In what period of time, since the fall, was it that men, in the aggregate were not allured by the prospect of Gain?  At what time, since the introduction of seperate property, & the arts of refinement, was it, that men who had tasted those sweets, would not run all hazzards, & risque even life itself in pursuit of riches?  And what Nation is there, on the globe, that possesses a more active, prompt, & bold, spirit of enterprize, than the Americans?  Or that has a more insatiable thirst for wealth?  & what but an Embargo, by enhancing the price of all our exports abroad, to a most enormous extent, & thereby proffering to individual enterprize, the sure means of independence, if crowned with success; could have so much stimulated that spirit of enterprize, or so much increased that avarice?  When Riches are the almost only, & sole pursuit of every class of men, & are considered as the means of happiness, & when it is a fundamental principle of our government, that the pursuit of happiness is an inherent right in man; what logic, or Philosophy, will you apply, to their moral sense, to convince them, that to evade the Embargo is a crime?
Beside, when was it known, that even enemies, when forced into a situation, which, united their interest, would not soon become friends?  Or that in proportion to their common danger, in a long pursuit of that interest, their friendship would not become habitual & fixed?  Is it your wish to convert the annimosities, & hatred, of Americans into love & friendship for the English, & thus prepare the American mind, again to submit to the British yoke, to fight with &, fall by her side?  If this be your real object, we give you full credit for the wisdom of your policy; for it is not in the power of man to devise means, more perfectly calculated, to accomplish this end.
Is not the danger of Great Britian eminent & her interest equally pressing, to render the Embargo abortive?  Will not the Crown, the Government, & every officer, civil, military, & naval, unite with the mercantile interest of the Nation: & employ every art, & stratagem, within the invention & power of man to accomplish this object?  Laying patriotism out of the question, which, generally speaking is rather the visonary whim of ardent youth, than the solid hope of any sound, & experienced statesman; & is it not, the interest of every American merchant, tradesmen & farmer, with all their dependents, to unite in exertions with the English to subvert & render unavailing, this mode of War?  Is not the temptation to our merchants, increased in proportion to the necessities of Great Britian, & the consequent augmentation of prices abroad; & that to the farmer, & tradesman, in proportion to the necessities cast upon them by this measure?  Is it possible that this union of interest & pressure on both sides should not lead to a concert of measures, & reconcile to friendship those who were enemies before?  Further are we to understand at this day that there is no British faction among us?  Has not this, calumny then been extended to a large portion of our citizens, who, if not equal in numbers, possess, at least, an equal portion of property & talants, with all the rest of the community?  & has not this calumny been sanctioned by all the appointments made under your administration?
In short has not Federalism, the principles upon which our Government was erected, & by which it was supported through the administrations of Washington & Adams, been proscribed; & the sages & heroes of the revolution, & founders of the Government, been stigmatized as traitors to their country, & friends to England?  If these charges are true, & a British faction does exist; what preposterous policy is it, to adopt a measure, most perfectly calculated to give   lls & hope & play to the influence of that faction!  Will you persist in a line of policy, which must rest solely on naked patriotism, for its support; when you believe a large & formidable, portion of the people, do not possess a spark of patriotism; but are in league with the foe?  Indeed the continuation of the Embargo, as a coercive measure, gives the lie direct to all the insinuations, & all the aspersions which have been thrown out against Federalists; & is a plain declaration, that all your boasted Republicanism, taken, as in contra-distinction to Federalism is but an empty sound, used only to answer Electioneering purposes.  The plain language of it is, that notwithstanding all that has been done, said, & puplished, you do in reality believe that all classes of men, possess such a refinement of patriotism, that they will voluntarily exclude all intercourse with British agents & emisaries, will reject, & expose, every plan to subvert your measures, & in spite of the strongest temptations of private interest, in spite of the pressure of debts, & threatened ruin, in spite of resentment, nay in spite of nature itself, will with the patience of Diogenes retire to their tub and quietly submit to the measure.  But remember that Federalists are but men.  If they have been wrongfully accused, they have been most egregiously abused, & must feel a consequent indignity & resentment.  This then forms a tripple alliance & brings to the pressure & union of interest that is before noticed, the passion of just resentment & hatred.  Need it again be noticed that this irresistably leads to union of concert, & of measures?  & that those measures will be desperate in proportion, to a sense of injury, the malignity of party, the strength of tempation, the magnitude of the object, & the dangers to be encountered in the pursuit?  And what checks does the Embargo furnish to this formidable coalition of interest, ambition, & hatred?  Is a free & friendly intercourse, between the people of the two countries, in the least impeded?  Are letters which may contain plans, for your destruction, & the subjation of our country, intercepted?  Are British, officers Merchants, Agents, & imisaries, excluded our country?  Or do they freely mix in all companies, & talk, write & publish, politics, without restraint?  Does not the flagrant misrepresentations, & daring abuse, with which the very air is tainted, & our eyes & ears are every day assailed; evince the licentiousness of this combination of party, & the dangers to which we are exposed?  And does not the rapid change in the sentiments, & suferages of the people demonstrate, its poisonous effects?  By what means will you stay, & set bounds to this rising torrent?  Will you oppose reason to madness, patience to the bludgeon of the frantic maniac & philosophical meekness to the daggar of the assassin?  Wretched shield, & defence against the rage of man!  Will you, to defeat the intrigues of foreigners, & check the licentiousness of the press, resort to the aid of Law?  Remember you have made this, tender ground, on which you must tread but lightly!  "Ye who teach that men should not steal do Ye commit sacrileg”?  Will you who raised & supported a clamour against the former Alien Law, as being unconstitutional & oppressive, now resort to a similar law?  Will you who execrated the mildest law ever made by any Nation, on a similar occasion, & branded it with the odious epithet of Gag Bill, now revive the horrid principles of the common Law of England in respect to Libels?  No this will not answer your purpose!  By your example Americans are already taught how such Laws may be repealed!  You are therefore thrown back to your old policy; But, as by your own measures, you have turned the tide, & the back waters are fast rising to overwhelm you, even intrigue itself will not stay them.  Your case is therefore desperate, & that of our country is still more deplorable.  If the Embargo be continued, & ever so rigorously observed, yet it will never effect your object.  Great Britian holding the empire of the seas, possessing & having free access to three times the extent of territory, of that of the United States, on our own Continent, controlling the east, owning the Isles of the sea; & every day opening new sources of Commerce, will never be subdued by our Embargo.  But what is still worse, its effects will be completely evaded.  An illicit trade will take place of the fair one.  Your officers, & soldiers will soon be corrupted.  Vessels will go out without papers, & be protected by the British.  And while our own citizens are distressed, & our revenue distroyed, Your Enemy will be fed & her treasury supplied.  should your officers & soldiers however be faithful!  Will you as the last resort, take refuge under that policy which we know has been advocated by many of your partizans, turn the Cities out upon the mountains; plant the Manufacterer, & agraculteralist side by side, change our national character; & suppress commerce altogether?  Beware of the horrid consequences!  This would not only produce a civil war; & require a greater Navy than would be sufficient to protect commerce against the depredations of all the world; but the spirit of resentment, uniting with the spirit of enterprize, would invite British aid, & the United States would again, inevitably, become colonies of England or the capital of its Kingdom.  You may smile at this suggestion: but did you know that there were thousands, who were every day denouncing the claims you have made upon that Nation as being unjust & unreasonable, & openly declaring that it is our true policy to rescind those claims, take protection under the British Navy, & unite with her against the Emperor of France & assigning, among other reasons that our government are determined to have no Navy; & are enemies to commerce, & you would, at least assent to the probability of such an event.  In whatever light, this inactive torpid mode of Warfare is viewed, it is, to us, like Pandoras’s box, & worse than the plagues of Egypt.  Can you suppose that England is hoodwinked, blind & stupid?  That she does not survey this whole ground, & espie out all these effects & consequences?  Will you still call this your high ground, your strong, Measure?  And still believe that you shall bring Great Britian to your terms by it?  If you would not believe a Washington, an Adams, a Jay, or an Ames, nor be convinced by all the events that have taken place in Europe, will you not listen to, a former, fanatic, disciple of your own?  Has not Mr Monroe declared to you, & even to the world, that he & Mr Pinckney could obtain no arangement upon the subject of impressment, other than one "of an informal nature, resting on an understanding between the parties in a certain degree confidential"?  That they could proceed upon no other grounds to negociate, & that if they had adhered to your instruction "the negociation would have been at an end, after having failed in all its objects" & that War must have been the inevitable consequence?  And what did this informal arrangement, & confidential understanding contain?  Dit it even in the smallest degree, rescind the right of search, seizure, & impressment?  No sir it went no further than the Kings proclamation; It avowed all those rights, & went no farther than to give confidential assurences that they would endeavour to take measures that in the exercise of those rights no abuse should be offered beyond their limits.  Since all this you have had an opportunity to negociate in person.  & upon what slight punctillions did that negociation end"?  Did Great Britian in that transaction, exhibit any great dread of war or of your Embargo?  Or did she not consider your proclamation as derogatory of her national superiority, of more importance than both?  Indeed one would suppose that by this time your eyes must be opened, the charm be dispelled, & the vain hope of subduing Great Britian with paper & ink, be given up.  But what can you do?  You have with an air of ostentation, & in a firm imperious commanding tone officially, made your demands.  You have brought them to the test of National discussion, have published them to the world; & commenced, a new mode of war, originating out of your own sublime philosophy, to inforce them.  If you now rescind, therefore, you not only sink the national character to the lowest pitch of degradation, & bury yourself with everlasting infamy, & disgrace, but the claim can never, with any good grace be renewed.  If you proceed to actual hostilities, according to the usual modes of War, this is dreadful: And in your opinion, if report speaks truth, can never be justified in any case whatever!  Beside war is unpopular: & that reflexion is like an arrow in the liver.  To remain neutral is impossible, for Napoleon Bonaparte, the Emperor of Europe will not suffer it.  To continue in our present state is certain ruin, & inevatably subjugate us to the power of Britian, or force us into an alliance with her & expose us to an everlasting war with the rest of the world.  sad dilemma!  Sad 4 July!  Sad presage of our future Independence!  Will you fly to Napoleon for advice?  Miserable expedient!  That man is made more for action, than for plodding counsel & closet philosophy: & the depredations, with fire & sword, which he has already made upon us, demonstrate the little regard he feels for the nation, whose tardy government had not energy to avail itself of the favourable moment of the attack on the Chesapeek; to inlist, the general indignation & resentment of the people into its service, & to embark in the common cause of Nations.  But there is one, & but only one, expedient left.  Rise superior to former prejudices, & habits of thinking.  Remember that the great Battle of God almighty is to be fought.  Call Congress immediately together.  Lay aside your paper war.  Take off the Embargo.  Permit the Merchants to arm, & grant letters of marque & reprisal upon every nation that has infracted our neutral rights.  Call home what little Navy you have abroad; and set yourself at work in good earnest to augment it.  Cause forts, batteries, & castles, to rise with every rising sun, around your ports & harbors; & distribute your Navy & gun boats to aid them.  Turn every work shop into a laberatory for the the manufactory of arms, ammunition, & accoutrements for war; & raise an army equal to the task of contending with the most formidable power on earth except one.  In the mean time send embassadors to every court in Europe, except that of Great Britian, with instructions to form a solemn league, to restore the liberty of the seas, & secure the rights of the flag of all nations.  Let it be stipulated that there shall be neither search, seizure, impressment; or contraband of War, forever hereafter.  That upon the reduction of Great Britian; her navy shall be dismantled turned into merchant ships & distributed among the other powers; & that the Navy of every other nation shall be reduced to a force, barely sufficient to suppress pirates & free booters.  That commerce shall be free to all Nations, & to all parts of the world.  That all nations shall be bound to join against the one who shall hereafter violate any of those rules.  Upon this being accomplished; let Bonaparte take it upon him to exclude the English from the East, leave it to Russia & Denmark to silence Sweden, & be it your task to subdue the Canadas.  By these means you will furnish objects of active pursuit to attract the attention of every class of citizens and turn off their minds from plotting mischief.  And when England is thus wound upon all sides a descent may be made upon her Island by the combined powers of the world not with the least hope that she will even then concede to your demands, but with a fair prospect that her overthrow may be complete.  Then Napoleon Bonaparte may be the one Seigneur over the Dynasty of the old world, & your successor over that of the new & govern in peace & righteousness, untill Shiloh shall come.
